DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is identical to claim 19 and does not further defines base claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gareau et al PG PUB 2020/0007255.
Re Claims 1, 8 and 17, Gareau et al teaches in figure 1, FLEXE clients 14 (an upstream second device) transmitting to FLEXE SHIM 16 (receiving; receiver) via calendar slots (a multiple second timeslots) of at least PHY of a structure of figure 1 (a forwarding deice) wherein the calendar slots includes multiple Ethernet encoded data block [0005, 0039-0040];  figure 1 further teaches the another FLEXE SHIM16 for forwarding via the calendar slots (multiple first timeslots) of at least one PHY of the structure (the forwarding device) for forwarding the received multiple encoded data blocks to FLEXE clients (a downstream first device).  Gareau et al fails to explicitly teach “avoiding performing layer 2 processing on the FLEX client… to forwarding the multiple encoded data blocks.”.  However, Gareau et al teaches with a FLEXE switching system (a processor coupled to the FLEXE SHIM), in an intra-data center application, bypassing layer 2 switches provides cost, power, latency benefits [0036].  When figure 1 of Gareau et al is configured to support intra-data center application, one skilled in the art would have been motivated to have avoided/bypassed the layer 2 switches to reduce cost, power and latency in the FLEXE switching system.  Therefore, it would have been obvious to one skilled in the art to have avoided the layer 2 processing of the Ethernet encoded data block (receiving/forwarding the multiple encoded data blocks).  
Re Claims 2, 3, 9, 10, 18-20, Gareau et al teaches in figure 1, FLEXE SHIM 16 receiving/sendiing the PHY are bonded in the BONDED ETHERNET PHYS (second/first FLEXE group) 12 (a first/second FLEXE group).
Re Claim 4-7, 11-14, Gareau et al teaches the FLEXE operates using the calendar which are assigned to each PHY of for sending/receiving from/to the FLEXE clients (firs second clients) wherein each calendar slots are identified by their PHY number and the slot (identifiers) [0059-0060] in the structure (the forwarding device) of figure 1.
Re Claim 16, Gareau et al teaches the structure 10 (figure 1) receives a PHY map request field (a path message) sent by a end device (the second device) wherein the PHY request field can be configured to addition and removal of PHYs (path type instruction information) wherein to add a new PHY, the received PHY map request field is forwarded to another end device (the first device) to echo back the PHY addition request [0112].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gareau et al PG PUB 2020/0007255 in view of MOYNIHAN et al PG PUB 2017/0223436.
Re Claim 15, Gareau et al teaches the PHY request field(s) sent by end FLEXE client to another end FLEXE client for activating a PHYs wherein figure 10 teaches FLEXE overhead information indicating PHY associated with slot identifier and FLEX Group Number [0091-0097].   Gareau et al fails to explicitly teach GMPLS.  However, MOYNIHAN et al teaches end to end signaling path can be configured by using a known GMPLS control plane [0019].  By combining the teachings, the PHY request fields can be configured with the FLEXE overhead information can be assembled with the known GMPLS control standard for setting up the FLEXE connection.  One skilled in the art would have been motivated to have implored a known control protocol such as GMPLS to establishing the FLEXE connectivity.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472